Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 1 of 27




            “E X H I B I T                                    A”
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 2 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 3 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 4 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 5 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 6 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 7 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 8 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 9 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 10 of 27




           “E X H I B I T                                        B”
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 11 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 12 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 13 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 14 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 15 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 16 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 17 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 18 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 19 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 20 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 21 of 27




          “E X H I B I T                                        C”
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 22 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 23 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 24 of 27




          “E X H I B I T                                        D”
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 25 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 26 of 27
Case 1:21-cv-21392-JAL Document 19-1 Entered on FLSD Docket 08/17/2021 Page 27 of 27
